Case 1:19-cv-24138-DPG Document 114 Entered on FLSD Docket 10/15/2020 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               CASE NO.: 1:19-cv-24138-DPG


  YUANXIAO FENG, an individual; KIU
  CHUN SAXON HUI, an individual; LAI
  KING HUI, an individual; JING KUANG, an
  individual; CHUEN PING NG, an individual;
  MINYANG TIAN, an individual; HONGSEN
  ZHANG, an individual; and YAN ZHANG, an
  individual,
         Plaintiffs.
  v.
  JOSEPH WALSH, et. al.,


         Defendants.
  _____________________________________/

   PLAINTIFFS’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE SECOND
                          AMENDED COMPLAINT

         Plaintiffs, YUANXIAO FENG, KIU CHUN SAXON HUI, LAI KING HUI, JING

  KUANG, CHUEN PING NG, MINYANG TIAN, HONGSEN ZHANG, and YAN ZHANG

  (collectively “Plaintiffs”), by and through undersigned counsel of record, and pursuant to Rule

  6(b) of the Federal Rules of Civil Procedure and Local Rule 7.1(a)(1)(J), respectfully request that

  this Honorable Court enter an Order extending the deadline for Plaintiffs to file their Second

  Amended Complaint to November 2, 2020, and, in support thereof, state as follows:

         1.      On December 10, 2019, Defendants PNC Bank, N.A. and Ruben Ramirez filed

  their Motion to Dismiss Plaintiff’s Amended Complaint. (D.E. 51.)




  [2030761/1]                                     1
Case 1:19-cv-24138-DPG Document 114 Entered on FLSD Docket 10/15/2020 Page 2 of 6




         2.      On January 2, 2020, Defendants Greystone Hotel Miami, LLC; United EB5, LLC;

  Santa Barbara 230, LLC; Greystone Terra Firma, LLC; VOS Holdings I, LLC; Vos CRE I, LLC;

  Greystone Hospitality, LLC; Greystone Holdco, LLC; Greystone Managing Member, LLC;

  Greystone Master Tenant, LLC; Greystone Tenant, LLC; Greystone Option Holder, LLC; Trans

  Inn Associates, Inc.; VOS Hospitality, LLC; BBM3, LLC; BBM 3 II, LLC; James Vosotas;

  Daniel Vosotas; and Branden Muhl filed their Motion to Dismiss Plaintiff’s Amended Complaint.

  (D.E. 68.)

         3.      On September 14, 2020, this Court entered its Report and Recommendation

  granting in part Defendants’ Motions to Dismiss and allowing the parties fourteen (14) days to

  file any written objections. (D.E. 112.)

         4.      On September 30, 2020, this Court entered an Order Affirming and Adopting

  Report of Magistrate Judge, as no written objections were filed, and allowing Plaintiffs up to and

  including October 19, 2020, to file a Second Amended Complaint. (D.E. 113.)

         5.      Importantly, on March 13, 2020, Defendant South Atlantic Regional Center, LLC,

  filed a suggestion of bankruptcy. See D.E. 95.

         6.      Undersigned counsel for Plaintiffs has been in touch with counsel for the

  bankruptcy trustee for Defendant South Atlantic Regional Center, LLC, regarding whether the

  trustee would consider the filing of an amended complaint re-asserting claims against South

  Atlantic Regional Center, LLC, a violation of the automatic stay at 11 U.S.C. § 362 and/or if the

  trustee would consent to lifting the stay for the limited purpose of allowing Plaintiffs to re-assert

  the claims against South Atlantic Regional Center, LLC.

         7.      As of filing, undersigned counsel has not reached a resolution with counsel for the

  trustee for Defendant South Atlantic Regional Center, LLC. Counsel for the trustee has thus far




  [2030761/1]                                      2
Case 1:19-cv-24138-DPG Document 114 Entered on FLSD Docket 10/15/2020 Page 3 of 6




  indicated that the bankruptcy trustee would likely not be able to agree to allow an amendment

  and that undersigned counsel would have to seek relief from the automatic stay in the bankruptcy

  court.

            8.    Plaintiffs require an extension of time, likely past November 2, 2020, to prepare

  its Second Amended Complaint due to the extensive amounts of facts and documents in this case.

            9.    Further, Plaintiffs require a brief extension of time to file the Second Amended

  Complaint to allow Plaintiffs to attempt to reach a resolution with the trustee of South Atlantic

  Regional Center, LLC, allowing the amendment of the complaint as contemplated by this Court.

            10.   Plaintiffs may ultimately require additional time if relief is required from the

  bankruptcy court. However, counsel for Defendants Greystone Hotel Miami, LLC; United EB5,

  LLC; Santa Barbara 230, LLC; Greystone Terra Firma, LLC; VOS Holdings I, LLC; Vos CRE I,

  LLC; Greystone Hospitality, LLC; Greystone Holdco, LLC; Greystone Managing Member, LLC;

  Greystone Master Tenant, LLC; Greystone Tenant, LLC; Greystone Option Holder, LLC; Trans

  Inn Associates, Inc.; VOS Hospitality, LLC; BBM3, LLC; BBM 3 II, LLC; James Vosotas;

  Daniel Vosotas; and Branden Muhl would only agree to an extension through November 2, 2020.

            11.   Federal Rule of Civil Procedure 6(b) permits a court to extend time “for good

  cause.”

            12.   Plaintiffs aver that the foregoing, including avoiding violating the automatic stay

  in the bankruptcy filed by Defendant South Atlantic Regional Center, LLC, constitutes good

  cause under the Federal Rules of Civil Procedure.

            13.   Further, there is authority suggesting that an amendment that does not change the

  claims as to Defendant South Atlantic Regional Center, LLC, would not violate the automatic

  stay of the bankruptcy court. See In re Gonczewski, 444 B.R. 526 (E.D. Pa. Bankr. 2011).




  [2030761/1]                                      3
Case 1:19-cv-24138-DPG Document 114 Entered on FLSD Docket 10/15/2020 Page 4 of 6




         14.     But, there is also authority from the Middle District of Florida where a party was

  sanctioned for filing an amended complaint where “the state court law suit was pending at the

  time the Debtor filed Chapter 11 and that [the State Court judge] had ordered [him] to file an

  Amended Complaint within ten (10) days.” In re Randy Homes Corp., 84 B.R. 799, 801 (M.D.

  Fla. Bankr. 1988). Importantly, there, the court cautioned “all [he] had to do was file a Motion

  and obtain relief from the automatic stay from this Court.” Id. at 801–02.

         15.     Undersigned counsel has conferred with counsel for PNC Bank, N.A. and Ruben

  Ramirez, who does not object to the relief sought herein. Undersigned counsel has conferred

  with counsel for Defendants Greystone Hotel Miami, LLC; United EB5, LLC; Santa Barbara

  230, LLC; Greystone Terra Firma, LLC; VOS Holdings I, LLC; Vos CRE I, LLC; Greystone

  Hospitality, LLC; Greystone Holdco, LLC; Greystone Managing Member, LLC; Greystone

  Master Tenant, LLC; Greystone Tenant, LLC; Greystone Option Holder, LLC; Trans Inn

  Associates, Inc.; VOS Hospitality, LLC; BBM3, LLC; BBM 3 II, LLC; James Vosotas; Daniel

  Vosotas; and Branden Muhl, who does not object to the relief sought herein.

         16.     All remaining defendants have failed to appear via counsel and have not been

  contacted regarding this Motion.

         17.     This Motion is not being made for the purpose of undue delay, and no party will

  suffer any prejudice if this Motion is granted.

                                 CERTIFICATE OF CONFERRAL

         The undersigned counsel hereby certifies that pursuant to S.D. Fla. L.R. 7.1(a)(3), they

  have contacted counsel for those Defendants that have appeared via counsel to determine

  whether Defendants object to an extension of time up to and including November 15, 2020, to

  file Plaintiffs’ Second Amended Complaint. Defendants’ counsel advised that they do not have




  [2030761/1]                                       4
Case 1:19-cv-24138-DPG Document 114 Entered on FLSD Docket 10/15/2020 Page 5 of 6




  any objections to an extension of time up to and including November 2, 2020, and, thus, that is

  the relief sought in this motion.

                                         CONCLUSION

         WHEREFORE, Plaintiffs, YUANXIAO FENG, KIU CHUN SAXON HUI, LAI KING

  HUI, JING KUANG, CHUEN PING NG, MINYANG TIAN, HONGSEN ZHANG, and YAN

  ZHANG, respectfully request that this Honorable Court grant an extension of time, up to and

  including November 2, 2020, for Plaintiffs to file their second Amended Complaint.

         Dated: October 15, 2020             Respectfully submitted,

                                               ZEBERSKY PAYNE SHAW LEWENZ, LLP
                                               110 S.E. 6th Street, Suite 2150
                                               Ft. Lauderdale, Florida 33301
                                               Telephone: (954) 595-6060
                                               Facsimile: (954) 989-7781
                                               Primary Email: jshaw@zpllp.com;
                                               srusso@zpllp.com; zludens@zpllp.com
                                               Secondary Email: mperez@zpllp.com;
                                               medmondson@zpllp.com

                                               By: _/s/ Zachary D. Ludens
                                               JORDAN A. SHAW (FBN 111771)
                                               STEFFANI M. RUSSO (FBN 1002598)
                                               ZACHARY D. LUDENS (FBN 111620)
                                               Counsel for Plaintiffs

                                               and

                                               SMS LAW GROUP, APC
                                               Co-Counsel for Plaintiffs
                                               Kevin Qi, Esq. (Pro Hac Vice Granted)
                                               CA Bar No. 284314
                                               Pro Hac Vice Granted
                                               2221 Camino Del Rio S.
                                               Ste. 100
                                               San Diego, CA 92108
                                               Telephone: (619) 342-7887
                                               Facsimile: (619) 255-9559
                                               Primary Email: kevinqi@smslawfirm.us




  [2030761/1]                                   5
Case 1:19-cv-24138-DPG Document 114 Entered on FLSD Docket 10/15/2020 Page 6 of 6




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 15th day of October, 2020, I electronically filed the

  foregoing document with the Clerk of the Court using the CM/ECF which will notify all parties.

                                                     /s/ Zachary D. Ludens
                                                     Zachary D. Ludens (FBN 111620)




  [2030761/1]                                   6
